DETAILED ACTION
Claims 1-11 and 13 were filed with the amendment dated 03/14/2022.  Claim 12 was cancelled.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 03/09/2022 and 03/21/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner. 

Response to Amendment
Applicant’s amendments overcome the claim objections set forth in the Office Action dated 11/12/2021.
Applicant’s amendments (in conjunction with the Examiner’s amendment below) overcome the 35 USC 112 rejections set forth in the 11/12/2021 Office Action.

Response to Arguments
Applicant’s arguments, see Remarks, filed 03/14/2022, with respect to the 35 USC 103 rejections have been fully considered and are persuasive.  The prior art rejections of the claims have been withdrawn. 
 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows:  
 
 1. (Currently Amended) A method of producing a switching film for a regulator unit, the method comprising: providing a polytetrafluoroethylene (PTFE) material; wherein because the [[the]] PTFE material is chemically resistant and essentially chemically inert; wherein because of the chemical inertness of the PTFE material, the PTFE material cannot be cross-linked like an elastomer material, resulting in a PTFE material lacking elastic memory and is thereby subject to non- elastic creep or deformation if stretched; mechanically cutting or machining a block of PTFE material to form a PTFE switching film configured for the regulator unit, having a plate-shaped flat body having a reduced film thickness of between 0.2 mm and 0.5 mm; configuring and forming the plate-shaped flat body of the PTFE switching film to have: a central closure region configured to close against a valve seat of a regulator unit; configuring or forming the plate-shaped flat body of the PTFE switching film to have: a bending region arranged radially outwardly   from the central closure region and circumferentially surrounding the central closure region, wherein the bending region is provided to have a plurality of corrugations, each closing circumferentially around the central closure region, the plurality of corrugations are formed as concavely and/or convexly extending curvature regions with alternatingly arranged elevations and depressions of the switching film relative to the plane of the plate-shaped flat body; 2S/N 17/182,908Atty Dkt No. 5303-3/US-2 wherein a thickness of the switching film bending region is at most 0.3 mm thinner than a remainder of the switching film; wherein, because the PTFE material is substantially non-elastic ,as PTFE cannot be cross-linked like an elastomer material, despite stiffness of the PTFE material, the geometry of the corrugated bending region and the reduced film thickness provides a stretch-free bending movement of the switching film accomplished by a radii change of the plurality of corrugations, thereby avoiding crack formation and bending fatigue in the PTFE material while enabling switching at pressure differences of 1 mbar to 100 mbar; configuring or forming the plate-shaped flat body of the PTFE switching film to have a rim region circumferentially surrounding the bending region, wherein the rim region is at most twice as thick as the bending region.
 The amendments were made to correct a typographical error and to correct an error inadvertently not changed in the previous amendment.

 Reasons for Allowance
 The following is an examiner’s statement of reasons for allowance: the prior art fails to disclose or render obvious “providing a polytetrafluoroethylene (PTFE) material; wherein because the PTFE material is chemically resistant and essentially chemically inert; wherein because of the chemical inertness of the PTFE material, the PTFE material cannot be cross-linked like an elastomer material, resulting in a PTFE material lacking elastic memory and is thereby subject to non- elastic creep or deformation if stretched; mechanically cutting or machining a block of PTFE material to form a PTFE switching film configured for the regulator unit, having a plate-shaped flat body having a reduced film thickness of between 0.2 mm and 0.5 mm; … wherein the bending region is provided to have a plurality of corrugations,  …provides a stretch-free bending movement of the switching film accomplished by a radii change of the plurality of corrugations, thereby avoiding crack formation and bending fatigue in the PTFE material while enabling switching at pressure differences of 1 mbar to 100 mbar” (claim 1) in combination with the other limitations set forth in the independent claims.
The closest prior art of record is WO2007017033 (“Meinig”) in view of U.S. Pat. No. 5,262,068 (“Bowers”).  However, the combination of Meinig in view of Bowers does not teach or suggest the claimed subject matter, nor would it be obvious to place Bowers in Meinig and have the PTFE switching film as recited.  Applicant’s arguments on pages 10-13 in the Remarks filed 03/14/2022 are found to be persuasive.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA CAHILL whose telephone number is (571)270-5219. The examiner can normally be reached Mon-Fri: 6:30 to 3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on 571-272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JESSICA CAHILL/Primary Examiner, Art Unit 3753